Title: Articles of the Union Fire Company, 7 December 1736
From: Franklin, Benjamin
To: 


The seventh Day of December, in the Year of our Lord One thousand seven hundred and thirty six, WE whose Names are hereunto subscribed, reposing special Confidence in each others Friendship, Do, for the better preserving our Goods and Effects from Fire, mutually agree in Manner following, That is to say.
1. That we will each of us at his own proper Charge provide Two Leathern Buckets, and Four Baggs of good Oznabrigs or wider Linnen, Whereof each Bagg shall contain four Yards at least, and shall have a running Cord near the Mouth; Which said Buckets and Baggs shall be marked with the Initial Letters of our respective Names and Company Thus [A.B. & Company] and shall be apply’d to no other Use than for preserving our Goods and Effects in Case of Fire as aforesaid.
2. That if any one of us shall fail to provide and keep his Buckets and Baggs as aforesaid he shall forfeit and pay unto the Clerk for the Time being, for the Use of the Company, the Sum of Five Shillings for every Bucket and Bagg wanting.

3. That if any of the Buckets or Baggs aforesaid shall be lost or damaged at any Fire aforesaid The same shall be supplyed and repaired at the Charge of the whole Company.
4. That we will all of us, upon hearing of Fire breaking out at or near any of our Dwelling Houses, immediately repair to the same with all our Buckets and Baggs, and there employ our best Endeavours to preserve the Goods and Effects of such of us as shall be in Danger by Packing the same into our Baggs: And if more than one of us shall be in Danger at the same time, we will divide our selves as near as may be to be equally helpful. And to prevent suspicious Persons from coming into, or carrying any Goods out of, any such House, Two of our Number shall constantly attend at the Doors until all the Goods and Effects that can be saved shall be secured in our Baggs, and carryed to some safe Place, to be appointed by such of our Company as shall be present, Where one or more of us shall attend them ’till they can be conveniently delivered to, or secured for, the Owner.
5. That we will meet together in the Ev’ning of the last Second Day of the Week commonly called Monday, in every Month, at some convenient Place and Time to be appointed at each Meeting, to consider of what may be further useful in the Premises; And whatsoever shall be expended at every Meeting aforesaid shall be paid by the Members met. And if any Member shall neglect to meet as aforesaid, he shall forfeit and pay the Sum of One Shilling.
6. That we will each of us in our Turns, according to the Order of our Subscriptions, serve the Company as Clerk for the Space of one Month, Viz. That Member whose Name is hereunto first subscribed shall serve first, and so on to the last, Whose Business shall be to inspect the Condition of each of our Buckets and Baggs, and to make Report thereof at every Monthly Meeting aforesaid, To collect all the Fines and Forfeitures accruing by Virtue hereof; To warn every Member of the Time and Place of Meeting, at least Six Hours before Hand. And if any new Member be proposed to be admitted, or any Alteration to be made in any of the present Articles, he shall inform every Member thereof at the Time of Warning a[foresaid.] And shall also read over a Copy of these Presents, and a List of all the Subscribers Names, at every Monthly Meeting, before the Company proceeds to any other Bu[siness,] Which said Clerk shall be accountable to the Rest of the Company for, and pay [to] the next succeeding Clerk, all the Monies accruing or belonging unto the Company by virtue of these presents. And if any Member shall refuse to serve as Clerk in his Turn aforesaid, he shall forfeit the Sum of Five Shillings.
7. That our Company shall not exceed the Number of twenty-five Persons a[t a] time, no new Member be admitted, nor any Alteration made in these present Ar[ticles] until the Monthly Meeting after the same is first proposed, and the whole Company acquainted therewith by the Clerk as aforesaid; Nor without the Consent of Three Fourths of our whole Number, the whole Three Fourths being met. But the other Affairs relating to the Company shall be determined by Three Fourths of Members met. And that the Time of entring upon Business shall be one Hour after the Time appointed for Meeting as aforesaid.
8. That each Member shall keep two Lists of all the Subscribers Names, [one] to be fixed in open View near the Buckets and Baggs, and the Other to be pr[oduced] at every Monthly Meeting if required under pain of forfeiting the Sum of [six?] Pence.
9. That all Fines and Forfeitures arising by Virtue hereof, shall be paid unto the Clerk for the Time being, for the Use of the Company, and shall be erected into a common Stock. And if any Member shall refuse to pay any Fine or Forfeiture aforesaid when due, his Name shall be razed out, And he shall from thenceforth be excluded the Company.
10. Lastly that upon the Death of any of our Company, the Survivors shall in time of Danger as aforesaid, be aiding to the Widow of such Decedent during her Widowhood, in the same Manner as if her Husband had been living; she only keeping the Buckets and Baggs as aforesaid. In Witness whereof we have hereunto set our Hands; Dated the Day and Year abovesaid.



Joseph Paschall
1
  George House
  15


Saml: Coates
  2
  Wm Plumsted
  16


John Armitt
  3
  John Dillwyn
  17


Wm. Rawle
  4
  Wm. Cooper
  18


Benja. Shoemaker
  5
  Edwd. Shippen
  19


Hugh Roberts
  6
  Lloyd Zachary
  20


B. Franklin
  7
  P[ost] S[cripti]
  


Philip Syng Junr.
  8
  Saml. Powel junr.
  


Wm. Parsons
  9
  Thomas Lloyd
  


Richd: Sewell
  10
  George Emlen
  


James Morris
  11
  Chs. Willing
  


Stepn. Armitt
  12
  Tho. Lawrence
  


Tho Hatton
  13
  Willm. Bell
  


Edward Roberts
  14
  Jo Turner
  


